DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
The term “at least piezoelectric element” is understood as being a typo and is being interpreted as “at least one piezoelectric element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 10-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recites the limitation "the determined subject core body temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6, and 13 recites the limitation "the first side" and “the second side”.  There is insufficient antecedent basis for this limitation in the claim.  The sides were introduced as “first and second sides”.
Claim 7 recites the limitation “the biasing structure".  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the at least one biasing structure”.
Claims 10 and 20 recite the term “with low thermal conductivity relative to the fuses” , which is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim limitation should read “lower”.
Claim 11 recites the limitation “the sensed temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the MEMS switch".  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the at least one MEMS switch”.
Claim 16 recites the limitation “the thermal conductivity".  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “a thermal conductivity”.
Claim 18 recites the limitation “the piezoelectric element".  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation should read “the at least one piezoelectric element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagi (JP 2013170907 A, cited by applicant).
	Regarding claim 11, Hagi teaches a method of operating a temperature sensing system (Description of Embodiments:  “The heat flow type thermometer 60”) comprising: 
controlling a thermal resistance of an insulator of the temperature sensing system to 15change from a first thermal resistance to a second thermal resistance (Description of Embodiments:  “As a material thereof, for example, polyacetal or the like is used. Each of the thermal resistors 12 (12a to 12c) may have the same thermal resistance, or may have different thermal resistances” and “inserts the third thermal resistor 12c between the first thermal resistor 12a and the second thermal resistor 12b”). 
sensing a temperature of a first side of the insulator and a second side of the insulator (Description of Embodiments:  “the plurality of thermal resistors 12 are arranged between the first temperature sensor 21 and the second temperature sensor 22”) when the insulator is at the first thermal resistance and when the insulator is at the second thermal resistance (Description of Embodiments:  “the deep body temperature Tb can be obtained by detecting four temperatures (Tt1, Tt2, Ta1, Ta2)”:  temperatures detected at each temperature sensor at the different thermal resistances); and 
determining a subject core body temperature based on the sensed temperatures (Description of Embodiments:  “the deep body temperature Tb can be obtained by detecting four temperatures (Tt1, Tt2, Ta1, Ta2)”:  temperatures detected at each temperature sensor at the different thermal resistances).

Regarding claim 12, Hagi teaches wherein generating an output of the determined subject core body temperature as one of a perceptible output and an output signal (Description of Embodiments:  “The display unit 31 displays the calculated deep body temperature”).

Regarding claim 17, Hagi teaches a temperature probe (Description of Embodiments:  “The heat flow type thermometer 60”) comprising: 
10an insulator having a thermal resistance, the insulator configured such that the thermal resistance is changeable from a first predetermined value to a second predetermined value (Description of Embodiments:  “As a material thereof, for example, polyacetal or the like is used. Each of the thermal resistors 12 (12a to 12c) may have the same thermal resistance, or may have different thermal resistances” and “inserts the third thermal resistor 12c between the first thermal resistor 12a and the second thermal resistor 12b”); and 
at least one temperature sensor configured to sense a first temperature at a first side of the insulator and a second temperature at a second opposite side of the insulator (Description of Embodiments:  “the plurality of thermal resistors 12 are arranged between the first temperature sensor 21 and the second temperature sensor 22”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hagi in view of Sun (US 20130331728 A1, cited by applicant).
	Regarding claim 1, Hagi teaches a temperature sensing system (Description of Embodiments:  “The heat flow type thermometer 60”) comprising: 
5an insulator having a thermal resistance that is controllable from a first thermal resistance to a second thermal resistance (Description of Embodiments:  “As a material thereof, for example, polyacetal or the like is used. Each of the thermal resistors 12 (12a to 12c) may have the same thermal resistance, or may have different thermal resistances” and “inserts the third thermal resistor 12c between the first thermal resistor 12a and the second thermal resistor 12b”); and
at least one temperature sensor operable to sense temperature at first and second sides of the insulator (Description of Embodiments:  “the plurality of thermal resistors 12 are arranged between the first temperature sensor 21 and the second temperature sensor 22”). 
Hagi fails to explicitly teach a processor configured to control the thermal resistance of the insulator to change from 10the first thermal resistance to the second thermal resistance.
Sun teaches a processor configured to control the thermal resistance of the insulator to change from 10the first thermal resistance to the second thermal resistance.
 (Paragraph 0048:  “In other implementations, the thermal resistance of the thermal mass is variable and controlled by the electronic processor”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi to incorporate the processor controlled thermal resistance of Sun, because it can allow for proper core temperature measurements (Paragraph 0048 of Sun).

	Regarding claim 2, Hagi teaches wherein the processor is further configured to determine a subject core body temperature based on: first detected temperatures from the at least one temperature sensor on the first and 15second sides of the insulator when the insulator is at the first thermal resistance, and second detected temperatures from the at least one temperature sensor on the first and second sides of the insulator when the insulator is at the second thermal resistance (Description of Embodiments:  “the deep body temperature Tb can be obtained by detecting four temperatures (Tt1, Tt2, Ta1, Ta2)”:  temperatures detected at each temperature sensor at the different thermal resistances).

	Regarding claim 3, Hagi teaches wherein the processor is further configured 20to generate an output of the determined subject core body temperature as one of a perceptible output and an output signal (Description of Embodiments:  “The display unit 31 displays the calculated deep body temperature”).

	Regarding claim 4, Hagi teaches wherein the determination of the subject core body temperature is determined according to the equation: 

    PNG
    media_image1.png
    50
    319
    media_image1.png
    Greyscale

wherein: TB is the subject core body temperature; 5TI is the first detected temperature at the first side of the insulator; T2 is the second detected temperature at the first side of the insulator; T3 is the first detected temperature at the second side of the insulator; T4 is the second detected temperature at the second side of the insulator; and K is the first thermal resistance divided by the second thermal resistance (Variations of equations 1-6 can be rearranged or modified to teach the claimed equation:  Equations 3 and 4 for calculating core body temperature can be combined and simplified into the claimed equation above, as stated and shown in the applicant’s specification in Paragraph 0057-0058 as well).

	Regarding claim 6, Hagi teaches wherein the at least one temperature sensor 15includes a first temperature sensor on the first side of the insulator, and a second temperature sensor on the second side of the insulator (Description of Embodiments:  “the plurality of thermal resistors 12 are arranged between the first temperature sensor 21 and the second temperature sensor 22”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi and Sun as applied to claim 1 above, and further in view of Roh (KR 20160143608 A).
Regarding claim 5, Hagi fails to teach wherein the at least one temperature sensor includes a Doppler sensor.
	Roh teaches (Description:  “body temperature of the patient by the Doppler effect”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi and Sun to incorporate the sensor of Roh, because it can allow for accurate measurement of flow of a parameter of the patient condition as well as temperature (Description of Roh).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi and Sun as applied to claim 1 above, and further in view of Collings (US 20130018411 A1).
	Regarding claim 7, Hagi fails to teach wherein the insulator includes at least one compressible element and at least one biasing structure, the processor being configured to 20operate the biasing structure to selectively exert a biasing force that compresses the at least one compressible element.
	Collings teaches wherein the insulator includes at least one compressible element and at least one biasing structure, the processor being configured to 20operate the biasing structure to selectively exert a biasing force that compresses the at least one compressible element (Paragraph 0017:  “In another embodiment, the insulator is formed partially (or entirely) from a resiliently compressible material. The insulator is configured to be compressed from an initial state to a compressed state upon positioning of the jaw housing about the seal plate and the insulator. As such, the biasing force acting of the insulator”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi and Sun to incorporate the insulator design of Collings, because it can allow for proper compression and change of the insulator (Paragraph 0017 of Collings).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi, Sun, and Collings as applied to claim 7 above, and further in view of Vetrovec (CA 2633419 A1).
Regarding claim 8, Hagi, Sun, and Collings fail to explicitly teach wherein the at least one biasing structure includes a piezoelectric element.
Vetrovec teaches wherein the at least one biasing structure includes a piezoelectric element (Description:  “biasing the piezoelectric stent”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi, Sun, and Collings to incorporate the insulator design of Vetrovec, because it can allow for proper transfer of energy (Description of Vetrovec).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi and Sun as applied to claim 1 above, and further in view of Bieberich (US 20110051776 A1).
Regarding claim 9, Hagi and Sun fail to teach wherein the insulator includes at least one 5MEMS switch configured, in a closed state, to conduct heat between the first and second sides of the insulator.
Bieberich teaches wherein the insulator includes at least one 5MEMS switch configured, in a closed state, to conduct heat between the first and second sides of the insulator (Paragraph 0002:  “controller 30 comprising a transistor switch and a control circuit for opening and closing the switch. The controller 30 operates to minimize the error signal by causing the heater 24 to provide just enough heat to equalize the temperature on both sides of the thermal resistance 22”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi and Sun to incorporate the switch of Bieberich, because it can allow controlled change of thermal resistance (Paragraph 0002 of Bieberich).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi and Sun as applied to claim 1 above, and further in view of Weiss (EP 2567658 A1).
	Regarding claim 10, Hagi and Sun fail to teach wherein the insulator includes a plurality of fuses and a plurality of structures with low thermal conductivity relative to the fuses, the 10plurality of fuses and plurality of structures with low thermal conductivity arranged in parallel with one another.
Weiss teaches wherein the insulator includes a plurality of fuses and a plurality of structures with low thermal conductivity relative to the fuses (Description:  “The fuses which are serially connected into such a coaxial cable are preferably provided such that reflections of the MR signal, especially due to a mismatching of the impedance of the cable and the impedance of the fuses are avoided. This can be achieved by realizing a coaxial fuse structure according to Figure 2 which comprises an inner central fusing wire (conductor) 22 which connects the adjacent ends of the center leads of the coaxial cable, and an outer cylindrical fusing component (conductor) 21 which surrounds the central fusing wire 22 and which connects the adjacent ends of the shields of the coaxial cable”:  fusing component are described throughout the description as capable of having varying thermal conductivities depending on needs of the apparatus; therefore satisfying the claim language); the 10plurality of fuses and plurality of structures with low thermal conductivity arranged in parallel with one another (Description:  “the 10plurality of fuses and plurality of structures with low thermal conductivity arranged in parallel with one another”:  fuses and structures would also be parallel then).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi and Sun to incorporate the switch of Weiss, because it can allow for avoided signal reflections (Description of Weiss).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi.
	Regarding claim 13, Hagi teaches wherein the determination of the subject core body temperature is determined according to the equation: 

    PNG
    media_image1.png
    50
    319
    media_image1.png
    Greyscale

wherein: TB is the subject core body temperature; 5TI is the first detected temperature at the first side of the insulator; T2 is the second detected temperature at the first side of the insulator; T3 is the first detected temperature at the second side of the insulator; T4 is the second detected temperature at the second side of the insulator; and K is the first thermal resistance divided by the second thermal resistance (Variations of equations 1-6 can be rearranged or modified to teach the claimed equation:  Equations 3 and 4 for calculating core body temperature can be combined and simplified into the claimed equation above, as stated and shown in the applicant’s specification in Paragraph 0057-0058 as well).


Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagi as applied to claims 11 and 17 above, and further in view of Collings and Vetrovec.
Regarding claims 14 and 18, Hagi fails to teach wherein the operating of the insulator to change the thermal resistance includes operating at least one piezoelectric element to exert a biasing force that compresses at least one compressible element so as to change the thermal resistance of the 20insulator.
	Collings teaches wherein the operating of the insulator to change the thermal resistance includes exerting a biasing force that compresses at least one compressible element so as to change the thermal resistance of the 20insulator (Paragraph 0017:  “In another embodiment, the insulator is formed partially (or entirely) from a resiliently compressible material. The insulator is configured to be compressed from an initial state to a compressed state upon positioning of the jaw housing about the seal plate and the insulator. As such, the biasing force acting of the insulator”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi to incorporate the insulator design of Collings, because it can allow for proper compression and change of the insulator (Paragraph 0017 of Collings).
Vetrovec teaches operating at least one piezoelectric element to exert a biasing force (Description:  “biasing the piezoelectric stent”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi and Collings to incorporate the insulator design of Vetrovec, because it can allow for proper transfer of energy (Description of Vetrovec).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagi as applied to claims 11 and 17 above, and further in view of Bieberich.
Regarding claims 15 and 19, Hagi fails to teach wherein the operating of the insulator to change the thermal resistance includes activating at least one MEMS switch in the insulator, the MEMS switch configured, in a closed state, to conduct heat between the first and second sides of the insulator.
Bieberich teaches wherein the operating of the insulator to change the thermal resistance includes activating at least one MEMS switch in the insulator, the MEMS switch configured, in a closed state, to conduct heat between the first and second sides of the insulator (Paragraph 0002:  “controller 30 comprising a transistor switch and a control circuit for opening and closing the switch. The controller 30 operates to minimize the error signal by causing the heater 24 to provide just enough heat to equalize the temperature on both sides of the thermal resistance 22”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi to incorporate the switch of Bieberich, because it can allow controlled change of thermal resistance (Paragraph 0002 of Bieberich).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi as applied to claim 17 above, and further in view of Yoshigae (DE 3638943 C2)
Regarding claim 16, Hagi fails to teach wherein the operating of the insulator to change the thermal resistance includes applying an electrical charge to at least one fuse in the insulator so as to at least partially destroy the at least one fuse and change the thermal conductivity of the insulator.
Yoshigae teaches wherein the operating of the insulator to change the thermal resistance includes applying an electrical charge to at least one fuse in the insulator so as to at least partially destroy the at least one fuse and change the thermal conductivity of the insulator (Description:  “That is, during the rise and fall of the temperature in the fuse element 11 in accordance with changes in the load, thermal expansion and thermal contraction occur repeatedly. The ends of the fusible conductor 11 are fixed so that the fusible conductor 11 is subjected to mechanical compressive and tensile stresses which cause a large deformation in the constrictions 12, 18 which represent the mechanical weak points and which are ultimately destroyed and exhausted due to repeated deformations”:  Fuse was meant to keep constant resistance and destroying fuse would change resistance).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi to incorporate the switch of Yoshigae, because it can allow for change in thermal resistance (Description of Yoshigae).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi as applied to claim 17 above, and further in view of Weiss.
Regarding claim 20, Hagi fails to teach wherein the insulator includes a plurality of fuses and a plurality of structures with low thermal conductivity relative to the fuses, the 10plurality of fuses and plurality of structures with low thermal conductivity arranged in parallel with one another.
Weiss teaches wherein the insulator includes a plurality of fuses and a plurality of structures with low thermal conductivity relative to the fuses (Description:  “The fuses which are serially connected into such a coaxial cable are preferably provided such that reflections of the MR signal, especially due to a mismatching of the impedance of the cable and the impedance of the fuses are avoided. This can be achieved by realizing a coaxial fuse structure according to Figure 2 which comprises an inner central fusing wire (conductor) 22 which connects the adjacent ends of the center leads of the coaxial cable, and an outer cylindrical fusing component (conductor) 21 which surrounds the central fusing wire 22 and which connects the adjacent ends of the shields of the coaxial cable”:  fusing component are described throughout the description as capable of having varying thermal conductivities depending on needs of the apparatus; therefore satisfying the claim language); the 10plurality of fuses and plurality of structures with low thermal conductivity arranged in parallel with one another (Description:  “the 10plurality of fuses and plurality of structures with low thermal conductivity arranged in parallel with one another”:  fuses and structures would also be parallel then).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hagi to incorporate the switch of Weiss, because it can allow for avoided signal reflections (Description of Weiss).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791